— Order, Supreme Court, New York County (Seymour Schwartz, J.), entered February 16, 1984, granting plaintiff-respondent summary judgment, is unanimously modified, on the law, to the extent of granting summary judgment on liability only and remanding for an assessment of damages, without costs.
It is undisputed that pursuant to corporate resolution two signatories were required by plaintiff-respondent for payment of checks over $1,000. Therefore, payment by defendant-appellant of a check for $18,000 with only one signatory was clearly improper. (Tonelli v Chase Manhattan Bank, 41 NY2d 667; Jewett v Manufacturers Hanover Trust Co., 48 Misc 2d 1094; UCC 4-401.)
The only remaining issue is the extent of actual damages to plaintiff-respondent. Accordingly, the matter is remitted for immediate trial on all issues pertaining to damages pursuant to CPLR 3212 (c). Concur — Kupferman, J. P., Carro, Fein and Milonas, JJ.